Citation Nr: 1449245	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-07 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for residuals of L5-S1 herniated nucleus pulposus.

2. Entitlement to an initial disability rating in excess of 10 percent for S1 radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to January 1986 and from February 2003 to May 2006, with additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In August 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The record indicates that the Veteran last underwent VA examination in connection with her claim in February 2009.  At the August 2014 hearing, the Veteran asserted that the symptoms associated with her service-connected residuals of L5-S1 herniated nucleus pulposus and S1 radiculopathy of the left lower extremity had worsened in severity since the February 2009 examination.  Specifically, she stated that she now experienced symptoms of numbness and pain in her right leg and feet as well as headaches and neck pain due to her service-connected disabilities.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that her condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  As such, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected disabilities on appeal.  

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from February 2014 to the present from the VA Medical Center in Tallahassee, Florida, and any associated outpatient clinics.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from February 2014 to the present for the Veteran from the VA Medical Center in Tallahassee, Florida, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and her representative should be so notified in writing.

2. Then, schedule the Veteran for a VA examination to determine the current level of severity of her service-connected residuals of L5-S1 herniated nucleus pulposus and S1 radiculopathy of the left lower extremity.  The electronic file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner should specifically discuss the Veteran's reports of numbness and pain in her right leg and feet.

With respect to the Veteran's radiculopathy of the left lower extremity, the examiner should indicate the degree of paralysis of the sciatic nerve.  Or any other nerve affected. 

A complete rationale should be provided for any opinion or conclusion expressed.

3. After completing the above development, re-adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and her representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).









_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



